Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 20150103911-Lee, in view of C-W SEO ET AL (Hereinafter referred to as “C-W”): "Pixel Based Illumination Compensation", 6. JCT-VC MEETING; 97. MPEG MEETING; 14-7-2011 -22-7-2011; TORINO; (JOINT COLLABORATIVE TEAM ON VIDEO CODING OF ISO/IEC JTC1/SC29/WG11 AND ITU-T SG.16 ); URL: HTTP://WEFTP3S.ITU.INT/AV-ARCH/JCTVC-SITE/, no. JCTVC-F417, 1 July 2011 (2011-07-01), XP030009440.
Regarding claim 1, Lee discloses an inter prediction method (Fig. 1B), wherein the method comprises:
parsing a bitstream to determine prediction information of a to-be-processed picture block ([0164], wherein parsing from the prediction unit region of the bitstream), wherein when the prediction information indicates that a prediction direction of the to-be-processed picture block is bidirectional prediction ([0157], wherein interpredicton information may indicate whether interpredicton is bi-prediction; ([0164], wherein parsing from the prediction unit region of the bitstream, the motion compensation apparatus may read out bi-prediction), the bitstream does not comprise target identification information ([0173], wherein ref_pic_list is not parsed. The ref_pic_list is interpreted as target identification information); and
obtaining a prediction value of the to-be-processed picture block based on the prediction information ([0012], wherein generating a restored image using the prediction information. The prediction value is interpreted as the restored image; {0112], wherein interpredicton information may encode motion vector indicating reference pic, interpredicton direction, and reference index. Encoded prediction information may be transmitted in bitstream. [0115], discloses that interpredicton information may indicated bi directional prediction; [0118] discloses interpredicton information may generate a result of interpredicton and transmit bitstream to decoder where it is parsed. The result is interpreted as the prediction value).
Lee fails to explicitly disclose in detail that wherein when the prediction information indicates that a prediction direction of the to-be-processed picture block is bidirectional prediction, the bitstream does not comprise target identification information, and wherein the target identification information indicates to perform local illumination compensation (LIC) on the to-be-processed picture block
However, in the same field of endeavor, C-W discloses wherein when the prediction information indicates that a prediction direction of the to-be-processed picture block is bidirectional prediction, the bitstream does not comprise target identification information, and wherein the target identification information indicates to perform local illumination compensation (LIC) on the to-be-processed picture block (page 4, #3. Flag signaling, the flag only for each 2nx2N with uni directional interpredicton is signaled. Therefore, when bi-directional interpredicton is indicated, the proposed IC scheme related to a flag isn’t signaled. This is because bi-directional interpredicton can compensate illumination changes)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Lee to disclose wherein when the prediction information indicates that a prediction direction of the to-be-processed picture block is bidirectional prediction, the bitstream does not comprise target identification information, and wherein the target identification information indicates to perform local illumination compensation (LIC) on the to-be-processed picture block as taught by C-W, when bi-directional interpredicton is indicated, the proposed IC scheme related to a flag isn’t signaled. This is because bi-directional interpredicton can compensate illumination changes which leads to increased coding gains (C-W, page 7, #4 conclusions).
Regarding claim 12, analyses are analogous to those presented for claim 1 and are applicable for claim 12, wherein at least one processor and a non-transitory computer readable storage medium (Lee, Fig. 24-25).
Allowable Subject Matter
Claims 2-11, 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487